Pilgrim's Pride Corporation Net Sales by Primary Market Line fortheThree MonthsEnded: The following table sets forth net sales attributable to each of our primary product lines and markets served with those products. We based the table on our internal sales reports and their classification of product types and customers. The information in these tables should be read in conjunction with the information in our SEC filings, including the discussion of our primary product lines and markets served with those products included in our most recent Annual Report on Form 10-K. (in thousands) Jun 27, Jun 27, 2010 2009 Chicken Sales: United States Prepared Foods: Foodservice $ 460,157 $ 439,849 Retail $ 109,181 $ 117,213 Total Prepared Foods $ 569,338 $ 557,062 Fresh Chicken: Foodservice $ 452,298 $ 539,928 Retail $ 257,087 $ 253,469 Total Fresh Chicken $ 709,385 $ 793,396 Export and Other Export: Prepared Foods $ 18,045 $ 20,256 Chicken $ 123,670 $ 141,336 Total Export (b) $ 141,715 $ 161,591 Other Chicken By Products $ 4,059 $ 4,418 Total Export and Other $ 145,774 $ 166,010 Total U.S. Chicken $ 1,424,496 $ 1,516,468 Mexico: $ 155,833 $ 126,270 Total Chicken Sales $ 1,580,330 $ 1,642,737 Total Prepared Foods $ 587,383 $ 577,317 Sale of Other Products U.S. $ 122,479 $ 127,422 Mexico $ 4,759 $ 6,653 Total Other Products $ 127,238 $ 134,075 Total Net Sales $ 1,707,568 $ 1,776,812 Jun 27, Jun 27, 2010 2009 Chicken Sales: U.S. Chicken Sales: Prepared Foods: Foodservice 32.2 % 29.1 % Retail 7.7 % 7.7 % Total Prepared Foods 39.9 % 36.8 % Fresh Chicken: Foodservice 31.8 % 35.6 % Retail 18.0 % 16.7 % Total Fresh Chicken 49.8 % 52.3 % Export and Other Export: Prepared Foods 1.3 % 1.3 % Chicken 8.7 % 9.3 % Total Export 10.0 % 10.6 % Other Chicken By Products 0.3 % 0.3 % Total Export and Other(b) 10.3 % 10.9 % Total U.S. Chicken 100.0 % 100.0 % Pilgrim's Pride Corporation Selected Financial Data for the Three Months Ended: Our selected financial data is derived from our financial statements. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 06/27/10 06/27/09 (in thousands except per share data) Income Statement Data: Net sales $1,707,568 $1,776,813 Non-recurring recoveries - - Asset impairment and restructuring expenses - - Gross margin 132,491 165,476 Goodwill Impairment - - Selling, general and administrative expenses 63,718 56,880 Operating income (loss) 51,891 108,596 Interest expense, net 25,488 38,355 Miscellaneous, net (4,504) (312) Loss on early extinguishment of debt - - Income (loss) before restructuring & income taxes from continuing operations 30,907 70,553 Restructuring and related charges 16,882 - Income tax expense (benefit) (1,503) 555 Income (loss) from continuing operations 34,588 53,219 Extraordinary charge - net of tax - - Income(loss) from operation of discontinued business, net of tax - - Gain on sale of discontinued business, net of tax - - Net income (loss) attributable to noncontrolling interest $1,670 $(20) Net income (loss) attributable to Pilgrim's Pride $32,918 $53,239 Per Common Share Data: Income (loss) from continuing operations $0.15 $0.72 Extraordinary charge - early repayment of debt - - Income(loss) from operation of discontinued business, net of tax - - Gain on sale of discontinued business, net of tax - - Net Income (loss) $0.15 $0.72 Cash dividends $ - $ - Book value $4.60 $1.58 Balance Sheet Summary: Working capital $654,062 $814,979 Total assets $2,927,240 $3,031,230 Notes payable and current maturities of long-term debt $62,853 $ - Long-term debt, less current maturities $1,167,930 $42,133 Total debt $1,230,783 $2,069,012 Senior secured debt (included in Total Debt) $ - $ - Total stockholders' equity $985,157 $117,287 Cash Flow Summary: Operating cash flow $(10,187) $109,991 Depreciation & amortization (a) $59,706 $57,162 Capital expenditures $36,553 $17,246 Business acquisitions $ - $ - Financing activities, net $35,184 $(97,714) Cashflow Ratios: EBITDA (b) $112,847 $ 147,547 EBITDA (last four qtrs.) $297,826 $(750,255) Key Indicators (as a percentage of net sales): Gross margin 7.8% 9.3% Selling, general and adminsitrative expenses 3.7% 3.2% Opertaing income (loss) 3.0% 6.1% Interest expense, net 1.5% 2.2% Net income (loss) 2.0% 3.0% (a)Includes amortization of capitalized financing costs of approximately $ 3,761 $ 1,764 (b) “EBITDA” is defined as the sum of income (loss) from continuing operations plus interest, taxes, depreciation and amortization. “Adjusted EBITDA” is defined as the sum of EBITDA plus restructuring charges and reorganization items. EBITDA is presented because it is used by us and we believe it is frequently used by securities analysts, investors and other interested parties, in addition to and not in lieu of results prepared in conformity with accounting principles generally accepted in the US (“GAAP”), to compare the performance of companies. We believe investors would be interested in our Adjusted EBITDA because this is how our management analyzes EBITDA from continuing operations. The Company also believes that Adjusted EBITDA, in combination with the Company's financial results calculated in accordance with GAAP, provides investors with additional perspective regarding the impact of certain significant items on EBITDA and facilitates a more direct comparison of its performance with its competitors. EBITDA and Adjusted EBITDA are not measurements of financial performance under GAAP. They should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net income as indicators of our operating performance or any other measures of performance derived in accordance with GAAP. Net Income attributable to Pilgrim's Pride $32,918 $53,239 Add: Extraordinary charge-net of tax - - Income Tax Expense (benefit) (1,503) 555 Interest Expense, net 25,488 38,355 Depreciation and amortization 59,705 57,162 Minus: Amortization of capitalized financing costs 3,761 1,764 EBITDA $112,847 $147,547 Add: Restructuring charges, net $16,882 $0 Reorganization items, net ($2,178) $18,410 Adjusted EBITDA $127,551 $165,957 Pilgrim's Pride Corporation Sales Segments forThree MonthsEnded: Our chickensegment and our sales of other product segment include sales of products that weproduce and purchase for resale in the United States and Mexico.Both of these segments conduct separate operations in the United States and Mexico andare reportedas two seprarate geographical areas. Our turkey segment includes sales of turkey products producedand purchased for resale. Our turkey operations are exclusively in the United States. Inter-area sales and inter-segment sales, which are not material, are accounted for at prices comparable to normal trade customer sales. Fixed assets by segment and geographic area are those assets which are used in our operations in each segment or area. Corporate assets are included with chicken and other products. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. (in thousands) 6/27/2010 6/27/2009 Net Sales to Customers: Chicken: United States $1,424,496 $1,516,468 Mexico 155,834 126,270 Sub-total 1,580,330 1,642,738 Other Products: United States 122,479 127,422 Mexico 4,759 6,653 Sub-total 127,238 134,075 Total $1,707,568 $1,776,813 Operating Income: Chicken: United States $36,598 $72,976 Mexico 19,590 18,046 Sub-total 56,188 91,022 Other Products: United States 11,735 16,487 Mexico 850 1,087 Sub-total 12,585 17,574 Non-recurring recoveries - - Restructuring Items, net 16,882 - Total $51,891 $108,596 Depreciation and Amortization: (a) Chicken: United States $53,246 $51,245 Mexico 2,238 2,383 Sub-total 55,484 53,628 Other Products: United States Mexico 4,182 3,475 Sub-total 39 58 Total $59,705 $57,161 Total Assets: Chicken: United States $2,415,229 $2,491,923 Mexico 349,609 344,517 Sub-total 2,764,838 2,836,440 Other Products: United States 159,578 191,058 Mexico 2,824 3,732 Sub-total 162,402 194,790 Total $2,927,240 $3,031,230 Capital Expenditures: Chicken: United States $35,360 $13,226 Mexico $1,154 $11 Sub-total 36,514 13,237 Other Products: United States 39 4,009 Mexico - - Sub-total 39 4,009 Total $36,553 $17,246 (a)Includes amortization of capitalized financing costs of approximately $3,761 $
